DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140225684) in view of Uno et al. (US PGPub 20070096851), all references of record.
As per claim 1:
Kando et al. discloses in Figs. 18 & 19:
An acoustic wave filter device (ladder filter 40) comprising: 
a first acoustic impedance layer (confinement layer 32, as per the embodiment of Fig. 18 of serial arm resonator S1, para [0111]) and a second acoustic impedance layer (confinement layer 32, as per the embodiment of Fig. 18 of serial arm resonator S2, para [0111]); 
a piezoelectric layer (piezoelectric body 4) on the first acoustic impedance layer and the second acoustic impedance layer (para [0015]); 

a second interdigital transducer electrode (IDT 6 of serial arm resonator S2) on the piezoelectric layer, the second interdigital transducer electrode overlapping at least partially the second acoustic impedance layer in the plan view from the thickness direction (as seen in Fig. 18); 
an input terminal on the piezoelectric layer (the filter is configured as a single chip, para [0109], such that the filter has an input terminal where connectivity is provided to the components on the single chip); 
an output terminal on the piezoelectric layer (the filter is configured as a single chip, para [0109], such that the filter has an input terminal where connectivity is provided to the components on the single chip); 
a ground terminal on the piezoelectric layer (the filter is disclosed as a ladder filter, with the bottom section of the filter in Fig. 19 understood to be the ground connection); 
a series arm circuit (serial arm resonators S1 and S2) on a first path connecting the input terminal and the output terminal, the series arm circuit including the first interdigital transducer electrode and the second interdigital transducer electrode; 
and a parallel arm circuit (parallel arm resonator P2) on a second path connecting a node on the first path and the ground terminal; 

at least one high acoustic impedance layer (first material layers 32a-c, para [0104]); 
and at least one low acoustic impedance layer (second material layers 32d-f) whose acoustic impedance is lower than that of the at least one high acoustic impedance layer (para [0104]); 
in each of the first acoustic impedance layer and the second 36acoustic impedance layer, at least one of the high acoustic impedance layer and the low acoustic impedance layer is a conductive layer (para [0106]); 
	Kando et al. does not disclose:
a substrate; 
a first acoustic impedance layer and a second acoustic impedance layer on the substrate;
and the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.
	Uno et al. discloses the electrical isolation of high acoustic impedance layers (13) of an acoustic reflector (14) comprising alternating high and low acoustic impedance layers (13 and 12, respectively), and a substrate (11) for supporting the acoustic resonators and the acoustic reflectors.

	As a consequence of the combination, the combination discloses a substrate; 
the first acoustic impedance layer and a second acoustic impedance layer on the substrate; and the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other.
	
	As per claim 2:
	Kando et al. discloses in Fig. 18:
the at least one high acoustic impedance layer includes a plurality of the high acoustic impedance layers (first material layers 32a-c); the at least one low acoustic impedance layer includes a plurality of the low acoustic impedance layers (second material layers 32d-f); and the plurality of high acoustic impedance layers and the plurality of the low acoustic impedance layers alternate in the thickness direction (para [0104]).

	As per claim 6:

		the substrate is made of silicon.
	Uno et al. discloses in Fig. 5:
		The substrate is made of silicon (para [0047]).
	As a consequence of the combination of claim 1, the substrate is made of silicon.
	
	As per claim 7:
	Kando et al. does not disclose:
		a thickness of the substrate is about 120 µm.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the substrate thickness to be about 120 µm. as a design parameter for providing a required amount of stiffness for supporting the acoustic filter of Kando et al.

	As per claim 8:
	Kando et al. does not disclose:
		at least one high impedance layer is made of Pt.
	Uno et al. discloses:
Pt may be used as a high acoustic impedance layer in an acoustic reflector (table 1).	
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use platinum for the high impedance layers as an art-recognized high acoustic impedance material as taught by Uno et al. (table 1).


	Kando et al. discloses the at least one low impedance layer is made of SiO2 (para [0023])

	As per claim 10:
	Kando et al. does not disclose:
an insulation layer is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer.
	Uno et al. discloses in Fig. 5:
an insulation layer (low acoustic impedance layers 12) is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer (extends between resonators.
	As a consequence of the combination of claim 1, an insulation layer is interposed between the substrate and the piezoelectric layer at a position different from the first acoustic impedance layer and the second impedance layer.

	As per claim 11:
	Kando et al. does not disclose:
the insulation layer is made of a same material as a material from which the low acoustic impedance layer is made.
	Uno et al. discloses in Fig. 5:

	As a consequence of the combination of claim 1, the insulation layer is made of a same material as a material from which the low acoustic impedance layer is made.

	As per claim 12:
	Kando et al. discloses:
		the piezoelectric layer is made of LiNbO3 (para [0058]).

	As per claim 14:
	Kando et al. discloses:
each of the first and second interdigital transducer electrodes is made of Al (para [0058]).

Claims 7, 13, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kando et al. (US PGPub 20140225684) in view of Uno et al. (US PGPub 20070096851) as applied to claim 1 above, and further in view of Kawaguchi et al. (US PGPub 20190140613), all references of record.
The resultant combination discloses the acoustic wave filter as per claim 1, rejected above.
As per claim 7:
The resultant combination does not disclose:

Kawaguchi et al. discloses:
An acoustic wave resonator (title) comprising a support substrate (7) that may be silicon (para [0107]) and may have a thickness of 100-300 μm (para [0108]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the support substrate to be 120 µm as a thickness within a known in the art range of support substrate thicknesses for acoustic resonators as taught by Kawaguchi et al.
	
	As per claim 13:
The resultant combination does not disclose:
		a thickness of the piezoelectric layer is about 340 nm.
Kawaguchi et al. discloses:
An acoustic wave resonator comprising LiNbO3 as a piezoelectric substrate with a thickness of the piezoelectric substrate may be between 0.2-30 µm (para [0106])
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer to be 340 nm as a thickness within a known in the art range of piezoelectric substrate thicknesses for acoustic resonators as taught by Kawaguchi et al. (para [0106])

	As per claim 15:

a thickness of each of the first and second interdigital transducer electrodes is about 85 nm.
Kawaguchi et al. discloses:
An acoustic wave resonator comprising an IDT electrode wherein the thickness of the IDT electrode is between 50-600 nm (para [0046]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the piezoelectric layer to be 85 nm as a thickness within a known in the art range of IDT electrode thicknesses for acoustic resonators as taught by Kawaguchi et al. (para [0046])

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claims 3-5 in combination with the limitations of claim 1 upon which they depend were not found in the prior art, nor was an obvious combination of the prior art found that met the limitations there of.

	Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

That is, Kando teaches configuring the resonators of the ladder filter 40 in either of the following manners:
1) each of the resonators S1, S2, and P1 to P3 is provided on the same (i.e., one) piezoelectric body 4 and the same (i.e., one) confinement layer 12/32; or
2) each of the resonators S2, S2, and P1 to P3 is provided on a separate (i.e., a plurality) piezoelectric body 4 and a separate (i.e., a plurality) confinement layer 12/32.
However, contrary to the Examiner’s allegations, Kando does not teach, suggest, or even mention the feature of “a piezoelectric layer on the first acoustic impedance layer and the second acoustic impedance layer” (emphasis added) as recited in Applicant’s Claim 1.
The Examiner admitted that Kando fails to teach the feature of “the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other” as recited in Applicant’s Claim 1, and alleged that it would have been obvious to have included this feature in the device of Kando, in view of the alleged teachings of Uno.
Kando discloses a surface acoustic wave device including an IDT electrode 6 disposed on a piezoelectric body 6 and a confinement layer 12, 22, 32, whereas Uno discloses a bulk acoustic resonator and a filter element including resonator portions 18 disposed on an acoustic reflector 
However, neither Kando nor Uno teaches, suggests, or even mentions that the acoustic reflector portion 14 of Uno, including the configuration of the layers 12, 13 thereof, and/or the substrate 11 of Uno would or could have been usable in or applicable to the surface acoustic wave device of Kando, much less provide any teaching, suggestion, reason, or motivation to have modified the surface acoustic wave device of Kando to include either or both of these features.

[Figure redacted for brevity]

The Examiner’s allegation that it would have been obvious “to form the confinement layer of Kando et al. using the method of Uno et al., where the confinement layer is formed on a supporting substrate, and high acoustic velocity layers are removed from between the acoustic resonators to provide the benefit of reducing the insertion loss as taught by Uno et al. (para 0067-0068) and to provide the benefit of a supporting substrate for manufacturing the filter of Kando et al. as is well-understood in the art,” (underlined emphasis added) is not supported by the disclosure of Uno, which refers only to a bulk acoustic resonator, a filter element, and the configurations thereof, or any other evidence of record.

For at least the reasons described above, Kando and Uno fail to teach, suggest, or even hint that the device of Kando should or could possibly have included both of the features of “a piezoelectric layer on the first acoustic impedance layer and the second acoustic impedance layer” and “the conductive layer in the first acoustic impedance layer and the conductive layer in the second acoustic impedance layer are electrically insulated from each other” as recited in Applicant’s Claim 1, that there would have been any reason or motivation whatsoever to have modified the device of Kando and/or Uno to include these features, or that any advantages of benefits would or could have been obtained thereby.


The examiner respectfully disagrees. The applicant’s characterization of Kando as disclosing 1 of 2 options appears to be inferred, but not fully supported by the text of Kando. As per the applicant’s arguments, Kando provides that a single piezoelectric layer (as per claim 1) may be used for multiple resonators (paras [0015] & [0109]). Kando further states that in the case of the plurality of piezoelectric layers, “the 
Uno discloses a thickness layer comprising multiple Bragg reflectors for multiple resonators. Similar to Kando, the Bragg reflectors comprise alternating layers of high acoustic impedance and low acoustic impedance materials (13 and 12, respectively). Both Kando (para [0104]) and Uno (para [0048]) disclose the use of metal materials for the high acoustic impedance layers, and both Kando (para [0018]) and Uno (para [0048]) disclose silicon as a material for low acoustic impedance layers, thus having similar structures. Kando also discloses that the Bragg reflector is selected for 
Applicant appears to argue that Uno and Kando are not related art, due to one using bulk acoustic wave resonators, and one using surface acoustic wave resonators. The evidence of structure of the Bragg reflectors, and the recognition of Bulk waves in Kando appears to refute this. Further, the combination uses the art-recognized equivalent Bragg reflector of Uno for Kando to provide the same function as the confinement layer, such that the applicant directing arguments to the separate piezoelectric films of Uno does not appear to be directed to the combination itself, which merely replaces the Bragg reflector (confinement layer).
Applicant’s arguments are therefore not persuasive. Further arguments pertaining to dependent claims are based upon the arguments addressed above, and the claim’s respective dependency on claim 1. As such, further arguments are not persuasive.
The examiner has amended the rejection of claim 1 for clarity, but has not altered the grounds of the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843